Title: From George Washington to Brigadier General William Woodford, 21 November 1779
From: Washington, George
To: Woodford, William


        
          Dr
          Hd Qrs West-point 21 Novr 1779
        
        I have this moment your favor of the 20th.
        The prisoner directed here, I have forwarded to Genl Heath, to be sent to the State of Connecticut to which he belongs.
        
        As you think the fatigue party may be employed at Stoney point, without occasioning any delay when you are ready to march, it may remain at work. The connecticut troops who have crossed will give every assistance. You will also be pleased to continue your parties in repairing the road to sufferans. in the manner mentioned.
        I inclose you a copy of a letter which I dispatched this morning.
      